DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's 1-31-22 election with traverse of Group I (claims 1-8) is acknowledged.  The traversal is on the ground(s) that “once a special technical feature is found, [the] restriction requirement is inapplicable, since the Group II claims depend on the Group I claims and thus share the same feature.”  This is not found persuasive.  While applicant is correct that a special technical feature will prevent such a restriction, note that no special technical feature was present.  Rather, a common technical feature between Groups I-II was present, i.e. both Groups I and II required the composition of claim 1, but this common technical feature was not a special technical feature because the common technical feature was known in the art before the effective filing date of the claimed invention (i.e. did not make a contribution over the prior art), as detailed in §4 of the 12-1-21 Restriction Requirement (“R/R”).  As such, the a priori unity of invention was destroyed a posteriori.  The R/R is still deemed proper and is therefore made FINAL.  Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the R/R in the 1-31-22 reply.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 101 and 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because its metes and bounds cannot be determined.  Specifically, the graphical structure of the claimed species “N,N’-(iminobisethylene)bismethaneamine” and “N,N’-(iminobispropylene)bismethaneamine” cannot be determined, nor did an internet search of the quoted species yield any results.  The foregoing gives rise to confusion as to the claimed scope and how to avoid infringement thereof, rendering claim 2 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd
Claims 6-8 are rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because they constitute composition claims which include method limitations, i.e. claim 6’s “wherein the carbon dioxide absorbent is dissolved in water before use.” (as well as claims 7-8, which merely set out the amount/concentration of water so employed)  It is well-settled that method limitations are improper in apparatus claims, since it is the apparatus structure which is covered in an apparatus claim, and not the method of using such apparatus.  See MPEP 2173.05(p) II; IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  Claims 6-8 are also rejected under 35 U.S.C. 101 because they recite limitations to both a process and a machine: sec. 101 only allows one statutory class per independent claim (and its progeny).  Id.  See also MPEP 2173.05(p) II, citing Ex parte Lyell, 17 USPQ2d 1548, 1551 (BPAI 1990) (stating that an independent claim drafted to embrace or overlap more than one statutory class of 35 U.S.C. 101 violates said statute, which is written to allow for only one statutory class per independent claim, and also violates 35 U.S.C. 112[(b)/]2nd par. for ambiguity since it does not particularly point out and distinctly claim the invention).
Applicant is hereby advised that, as dependent claim 6 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2010/0011958 (published 1-21-10) (“’958”).  Regarding claims 1, 3, and 6, ‘958 discloses an absorbent comprising N,N-dimethyldipropylenetriamine (“DMDPTA”, i.e. claimed Chemical Formula 1, where m=3, R1=R2=methyl, and R3=R4=R5=H), tetraethyleneglycoldimethylether (“TEGDME”, i.e. claimed Chemical Formula 2, where p=4, R6=R7=methyl, and R8=H), and water.  See ‘958 at, e.g., par. 28, 32, 80, and 84.  Note that although claim 1’s preambular “carbon dioxide absorbent” (emphasis Examiner’s) indicates an intended use of the claimed absorbent and is not necessarily entitled to patentable weight1, ‘958’s absorbent is in fact a CO2 absorbent.  See ‘958 at, e.g., par. 28 and 80.
Regarding claim 4, the absorbent preferably comprises 25-90% by weight of the “reactive compound[ ]” (i.e. the DMDPTA), and “ideally 40 to 80% by weight” thereof.  See id. at, e.g., par. 64.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 2, 5, and 7-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘958.  Regarding claim 2, ‘958’s teachings are as above.  Although ‘958 does not specifically employ a triamine from the claimed list (subject, of course, to the elucidation/determination of the identity of the indefinite species detailed above), ‘958 teaches that its DMDPTA is interchangeable with other triamines such as N,N,N’,N’-tetramethyliminobispropylamine (“TMIBPA”), aka 3,3’-iminobis(N,N-dimethylpropylamine as claimed (the interchangeability being reasonably inferred from the fact that DMDPTA and TMIBPA are in the same list of ‘958’s appropriate “reactive See ‘958 at, e.g., par. 61.  Given ‘958’s teaching of the appropriateness of TMIBPA and DMDPTA for its CO2 absorbent composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘958’s overall methodology by employing TMIBPA within said composition either i) in conjunction with and/or ii) instead of DMDPTA.  Regarding i), it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  Regarding ii), selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Note that selecting TMIBPA from ‘958’s list of appropriate “reactive compounds” also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”), In re Leshin, 125 USPQ 416, 417-18 (CCPA 1960) (similar statement); MPEP 2144.07.  See also Pfizer v. Apotex, 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) (holding that selecting from a set of 53 anions known to be acceptable for the given purpose would still give rise to a reasonable expectation of success [despite the size of the set]); MPEP 2143 E.
claims 5 and 7-8, ‘958’s absorbent preferably comprises 25-90% by weight of the “reactive compound[ ]” (e.g. the DMDPTA), and “ideally 40 to 80% by weight” thereof.  See ‘958 at, e.g., par. 64.  Thus, the absorbent preferably also comprises 10-75% by weight of its “solvation compounds” (see id. at, e.g., par. 63), e.g., TEGDME and water as detailed above vis-à-vis claim 1, with 20-60% by weight being preferred.  Thus, although ‘958 does not specifically employ TEGDME and water amounts/concentrations within the claimed ranges, ‘958 is reasonably considered to teach or at least suggest ranges thereof overlapping or at least touching those claimed, rendering the claimed ranges prima facie obvious.  See MPEP 2144.05, citing, e.g., In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally and/or alternatively, in view of ‘958’s inferred solvation compounds’ amounts/concentrations detailed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ amounts/concentrations of TEGDME and water, such as within the claimed ranges, via routine experimentation- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker, can be reached at (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ February 2, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 II, citing Kropa v. Robie, Rowe v. Dror, 112, F.3d 473, 478 (Fed. Cir. 1997) (stating that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”), and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (similar statement).  Intended-use language within the body of a claim likewise raises a question/doubt as to the limiting effect thereof.  See MPEP 2103 I. C.